Exhibit 10.1

AMENDMENT NO. 14 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 14 TO LOAN AND SECURITY AGREEMENT, dated as of October 27, 2009
(this “Amendment No. 14”), entered into by and among Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (Florida), in
its capacity as agent acting for and on behalf of the parties to the Loan
Agreement (as hereinafter defined) as lenders (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually a “Lender” and
collectively, “Lenders”), Supreme International, LLC, a Delaware limited
liability company formerly known as Supreme International, Inc. (“Supreme”),
Jantzen, LLC, a Delaware limited liability company formerly known as Jantzen,
Inc. (“Jantzen”), Perry Ellis Menswear, LLC, a Delaware limited liability
company formerly known as Perry Ellis Menswear, Inc. (“Perry Ellis Menswear”),
Perry Ellis Europe Limited, a private limited company incorporated in England
and Wales formerly known as Farah Manufacturing (U.K.) Limited (“Perry Europe”),
Salant Holding, LLC, a Delaware limited liability company formerly known as
Salant Holding Corporation (“Salant Holding” and together with Supreme, Jantzen,
Perry Europe and Perry Ellis Menswear, each individually “Borrower” and
collectively, “Borrowers”), Perry Ellis International, Inc., a Florida
corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation (“PEI
Licensing”), Jantzen Apparel, LLC, a Delaware limited liability company formerly
known as Jantzen Apparel Corp. (“Jantzen Apparel”), Supreme Real Estate I, LLC,
a Florida limited liability company (“Supreme I”), Supreme Real Estate II, LLC,
a Florida limited liability company (“Supreme II”), Supreme Realty, LLC, a
Florida limited liability company (“Supreme Realty”), Supreme Munsingwear Canada
Inc., a Canada corporation (“Supreme Canada”), Perry Ellis Shared Services
Corporation, a Delaware corporation (“PE Shared Services”), Winnsboro DC, LLC, a
Delaware limited liability company (“Winnsboro”), Tampa DC, LLC, a Delaware
limited liability company (“Tampa DC”), Perry Ellis International Group Holdings
Limited, a private company incorporated under the laws of Ireland having its
principal place of business in the Bahamas (“Group Holdings”) and Perry Ellis
Real Estate, LLC, a Delaware limited liability company formerly known as Perry
Ellis Real Estate Corporation (“PE Real Estate” and, together, with Parent, PEI
Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme Realty, Group
Holdings, PE Shared Services, Winnsboro, Tampa DC, and Supreme Canada, each
individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and
Security Agreement, dated July 1, 2004, Amendment No. 6 to Loan and Security
Agreement, dated as of September 30, 2004, Amendment No. 7 to Loan and Security
Agreement, dated as of February 26, 2005, Amendment No. 8 to Loan and Security
Agreement, dated as of



--------------------------------------------------------------------------------

September 30, 2005, Amendment No. 9 to Loan and Security Agreement, dated as of
February 24, 2006, Amendment No. 10 to Loan and Security Agreement, dated as of
August 28, 2006, Amendment No 11 to Loan and Security Agreement, dated as of
November 29, 2006, Amendment No. 12 and Consent to Loan and Security Agreement,
dated as of December 6, 2006 and Amendment No. 13 to Loan and Security
Agreement, dated as of October 30, 2008 (as the same may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
(a) release Agent’s security interest and lien upon the assets of Perry Europe,
and (b) make certain amendments to the Loan Agreement, and Agent and Lenders are
willing to agree to such release and such amendments, subject to the terms and
conditions set forth in this Amendment No. 14; and

WHEREAS, by this Amendment No. 14, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such release and amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definitions.

(a) “Amendment No. 14” shall mean Amendment No. 14 to Loan and Security
Agreement by and among Agent, Lenders, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(b) “Amendment No. 14 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 14 shall have
been satisfied and/or waived.

2. Transfers of Assets. Section 9.7 (b) of the Loan Agreement is hereby amended
to add a new Section 9.7(b)(xii) at the end thereof as follows:

“(xii) the sale of any Intellectual Property; provided, that, (A) Agent shall
have received not less than ten (10) days prior notice together with true,
correct and complete copies of all agreements, documents and instruments to be
executed and/or delivered relating to such sale and such other information with
respect thereto as Agent may reasonably request; (B) At Agent’s option, any
Inventory bearing the trademark(s) sold in accordance with this
Section 9.7(b)(xii) shall cease to constitute Eligible Inventory to the extent
that such Inventory may no longer be sold using or incorporating such trademark



--------------------------------------------------------------------------------

or, in the reasonable determination of Agent, such Inventory is not anticipated
to be sold during any remaining period during which such Borrower continues to
be authorized to use such trademark prior to the termination of its rights to do
so under the applicable agreement; (C) the aggregate value (as last reported by
Borrowers and Guarantors to Agent on the financial statements most recently
delivered to Agent pursuant to Section 9.6) of the Intellectual Property to be
sold shall not exceed $30,000,000 in any twelve (12) consecutive calendar month
period; and (D) as of the date of such sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing.”

3. Encumbrances. Section 9.8 of the Loan Agreement is hereby amended by
(a) deleting the period at the end of subsection (r) of such Section and
replacing it with “; and”, and (b) adding at the end of such Section a new
subsection as follows:

“(s) the security interests in and liens on assets of Perry Europe (but not any
other Borrower or Guarantor) to secure the Indebtedness permitted under
Section 9.9(s) hereof.”

4. Indebtedness. Section 9.9 of the Loan Agreement is hereby amended by deleting
subsection (s) of such Section entirely and replacing it with the following:

“(s) Indebtedness of Perry Europe to Barclays Bank PLC or another financial
institution acceptable to Agent (which Indebtedness may be guaranteed by
Parent), provided, that, (i) in no event shall the aggregate outstanding
principal amount of such Indebtedness or such guarantee exceed £4,500,000,
(ii) such Indebtedness of Parent shall be unsecured, (iii) Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise relating to such Indebtedness, in form and
substance satisfactory to Agent, as duly executed and delivered by the parties
thereto, and (iii) Perry Europe and Parent shall furnish to Agent all notices or
demands in connection with such Indebtedness either received by Perry Europe or
Parent or on its behalf promptly after the receipt thereof, or concurrently with
the sending thereof, as the case may be.”

5. Release of Liens on Assets of Perry Europe. Effective upon the Amendment
No. 14 Effective Date, Agent hereby releases all liens and security interests
held by Agent on the assets of Perry Europe. Following the Amendment No. 14
Effective Date and upon the request and at the expense of Borrowers, Agent shall
execute and deliver such further documents and instruments as may be necessary
to release the lien and security interest held by Agent on the assets of Perry
Europe.

6. Amendment Fee. In consideration of this Amendment No. 14 and, in addition to,
and not in limitation of, any other fee paid or payable to Agent under any of
the Financing Agreements at any time, Borrowers shall, on the Amendment No. 14
Effective Date, pay to Agent, or Agent, at its option, may charge the loan
account of Borrowers maintained by Agent, an amendment fee in the amount of
$25,000, which fee shall be fully earned and payable as of the Amendment No. 14
Effective Date and shall constitute part of the Obligations



--------------------------------------------------------------------------------

7. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 14 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 14, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) none of the Amendment Documents nor the transactions contemplated thereby
are in contravention of any applicable law, or the terms of any agreement to
which any Borrower or Guarantor is a party or by which any property of any
Borrower or Guarantor is bound; and

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

8. Conditions Precedent. The terms and provisions of this Amendment No. 14 shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 14,
duly authorized, executed and delivered by Borrowers and Guarantors and such
Lenders as are required under the Loan Agreement to approve the transactions
contemplated by this Amendment No. 14;

(b) Agent shall have received copies of all agreements, documents and
instruments evidencing or otherwise relating to the Indebtedness and liens
permitted under Sections 9.8(s) and 9.9(s) of the Loan Agreement as amended
hereby, in form and substance satisfactory to Agent, duly executed and delivered
by the parties thereto; and

(c) No Default or Event of Default shall exist or have occurred and be
continuing.



--------------------------------------------------------------------------------

9. Effect of this Amendment. This Amendment No. 14 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment No. 14, the provisions of this Amendment
No. 14 shall control.

10. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 14.

11. Release of Claims. No Borrower or Guarantor has any actual or potential
claim or cause of action against Agent or any Lender with respect to any matters
relating to the Financing Agreements and related transactions through the date
hereof, and hereby waives and releases any right to assert same.

12. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

13. Binding Effect. This Amendment No. 14 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Counterparts. This Amendment No. 14 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 14, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 14 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 14. Any party delivering an executed counterpart of this
Amendment No. 14 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 14, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 14 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 14 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC, formerly known as Supreme International, Inc. By:  
Perry Ellis International, Inc.,   its Managing Member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

 

Signature Page to Amendment No. 14



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED, formerly known as Farah Manufacturing (U.K.) Limited
By:  

/s/  David Ward

Title:  

Managing Director

PERRY ELLIS INTERNATIONAL GROUP HOLDINGS LIMITED By:  

/s/  Cory Shade

Title:  

Director

PERRY ELLIS INTERNATIONAL, INC. By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

PEI LICENSING, INC. By:  

/s/  Geri Mankoff

Title:  

Secretary

SUPREME MUNSINGWEAR CANADA, INC. By:  

/s/  Cory Shade

Title:  

Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

Signature Page to Amendment No. 14



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC, formerly known as Jantzen Apparel Corp. By:  

PEI Licensing, Inc.,

its Managing Member

By:  

/s/  Geri Mankoff

Title:  

Secretary

SUPREME REAL ESTATE I, LLC By:   Supreme International, LLC,   its sole member
By:   Perry Ellis International, Inc.,   its sole member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

SUPREME REAL ESTATE II, LLC By:   Supreme International, LLC,   its sole member
By:   Perry Ellis International, Inc.,   its sole member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

SUPREME REALTY, LLC By:   Supreme Real Estate I, LLC By:   Supreme
International, LLC,   its sole member By:   Perry Ellis International, Inc.,  
its sole member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

and By:   Supreme Real Estate II, LLC By:   Supreme International, LLC,   its
sole member By:   Perry Ellis International, Inc.,   its sole member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

Signature Page to Amendment No. 14



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

/s/  Cory Shade

Title:  

Secretary

WINNSBORO DC, LLC By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

TAMPA DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/  Anita D. Britt

Title:  

Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

Signature Page to Amendment No. 14



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida),

as Agent and a Lender

By:  

/s/  Pat Cloninger

Title:  

Director

BANK OF AMERICA, N.A., as Syndication Agent and a Lender

By:  

/s/  Robert J. Walker

Title:  

Senior Vice President

THE CIT GROUP/COMMERCIAL SERVICES, INC.

By:  

/s/  William H. Skidmore

Title:  

Vice President

ISRAEL DISCOUNT BANK OF NEW YORK

By:  

/s/  Christopher Meade

Title:  

Vice President

By:  

/s/  Roger Arsham

Title:  

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

Signature Page to Amendment No. 14



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:  

/s/  Sean Alexander

Title:  

Vice President

HSBC BUSINESS CREDIT (USA) INC. By:  

/s/  Thomas A. Getty, Jr.

Title:  

Vice President

 

Signature Page to Amendment No. 14